DETAILED ACTION

	This allowance is in response to the Patent Trial and Appeal Board (“Board”) decision of 21 August 2020.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowed Claims 
	For clarification, the allowed claims are those received 16 April 2021.  

Reason for Allowance
The following is the examiner’s statement for allowance. 
Claims 1 and 14 and their dependent claims are allowed over the prior art of record.  The claims are allowed for the reasons provided by the Board in its decision rendered 21 August 2020. 
	After the Board decision the claims were amended by applicant (16 April 2021) so as to obviate a rejection based on original patent and to correct the declaration’s error statement (corrected statement received 29 April 2021). 

Remarks
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached on Monday through .   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993